Citation Nr: 1704499	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1967 to July 1970.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

In September 2016, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the transcript has been associated with the claims file. 

The scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the Veteran's description of the claim, symptomology, and other recorded information.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the evidence in the record, the Board has broadened the psychiatric claim on appeal, as reflected on the title page.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of PTSD and MDD resulting from his service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for PTSD and MDD is warranted.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable VA law and regulations provide that service connection may be granted for a disability resulting from disease or disability which is proximately due to or the result of service-connected disease or disability.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally this requires (1) the existence of present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).

The evidence of record supports that the Veteran has a present acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).  This evidence is at least in equipoise as to whether this disability was incurred in service.

The Veteran's lay statements indicate that he experienced a traumatic event during his service.  Evidence in the record proves that a stressor event, described in great detail by the Veteran did in fact occur, both at the place and on the date that the Veteran relates.  See February 22, 2016 Defense Personnel Records Information Retrieval System Report.  Specifically, the Veteran's account of  the aircraft model, on the same aircraft carrier, that crashed into the ocean and killed a pilot in 1968 is fully corroborated.

Although a March 2016 VA examination did not yield a current psychiatric diagnosis, medical treatment records (MTRS) from the VAMC in Tuskegee Alabama indicate that the Veteran suffers from PTSD and depression.  Additionally, private medical and psychiatric treatment records from 2014 to 2016 address the Veteran's symptoms of PTSD and depression.  Furthermore, in an August 2016 report, Dr. A., the Veteran's treating psychiatrist, diagnosed PTSD, Axis 1 and MDD, Axis 1, manifested in the Veteran's fear, flashbacks, anxiety, restricted affect, depression, avoidance, and sense of helplessness.  See August 2016 VA Form 21-0960P-3.

In light of this evidence, the Board concludes that the evidence is at the very least in equipoise as to whether the Veteran suffers from an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD) as caused by his service.  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder is warranted.


ORDER

Entitlement to service connection service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


